                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

DAWN CRAWFORD, in her                        )
capacity as Administratrix of the            )
Estate of Marc Crawford                      )
                                             )
               PLAINTIFF                     )       CASE NO. 5:18-CV-623-CHB
                                             )
V.                                           )
                                             )
JOHN TILLEY, ET AL.                          )
                                             )
               DEFENDANTS                    )

                                            ANSWER
        Come Defendants Southern Health Partners, Inc., Roy Washington and Kayla Frye (“the

SHP Defendants”), by counsel, and, for their Answer to the Complaint, state as follows:

     1. The SHP Defendants are without sufficient knowledge or information to form a belief as

        to the truth or falsity of the allegations contained in paragraphs 1, 2, 3, 4, and 5 of the

        Complaint and, therefore, deny same.

     2. The SHP Defendants admit the allegations contained in paragraph 6 of the Complaint.

     3. The SHP Defendants are without sufficient knowledge or information to form a belief as

        to the truth or falsity of the allegations contained in paragraph 7 of the Complaint and,

        therefore, deny same.

     4. The SHP Defendants admit so much of paragraph 8 as alleges that Kayla Frye was an

        employee of Southern Health Partners and that she and Roy Washington worked at the

        Madison County Detention Center but deny the remainder of the allegations contained in

        that paragraph.
5. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraphs 9, 10, 11, and 12 of the

   Complaint and, therefore, deny same.

6. In response to paragraph 13 of the Complaint, the SHP Defendants incorporate by reference

   their responses to paragraphs 1-12 as set forth above.

7. Paragraphs 14, 15, and 16 are statement of jurisdiction and venue, which require neither

   admission nor denial. To the extent that admission or denial is required, the SHP

   Defendants deny same.

8. In response to paragraph 17 of the Complaint, the SHP Defendants incorporate by reference

   their responses to paragraphs 1-16 as set forth above.

9. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraph 18, 19, 20, 21, 22, 23, 24,

   25, 26, 27, 28, and 29 of the Complaint and, therefore, deny same.

10. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegation contained in paragraph 30 of the Complaint that

   booking officers at the Madison County Detention Center, in coordination with Defendant

   Thomas, removed Marc’s pain-medication patch and, therefore, deny same. The SHP

   Defendants deny the remainder of the allegations contained in that paragraph.

11. The SHP Defendants deny the allegations contained in paragraph 31.

12. To the extent that the allegations contained in paragraph 32 relates to the SHP Defendants,

   the SHP Defendants deny same. To the extent that the allegations relate to other defendants,

   the SHP Defendants are without sufficient knowledge or information to form a belief as to

   the truth or falsity of the allegations contained therein and, therefore, deny same.
13. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraphs 33 and 34 of the Complaint

   and, therefore, deny same.

14. To the extent that the allegations contained in paragraph 35 relates to the SHP Defendants,

   the SHP Defendants deny same. To the extent that the allegations relate to other defendants,

   the SHP Defendants are without sufficient knowledge or information to form a belief as to

   the truth or falsity of the allegations contained therein and, therefore, deny same.

15. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraphs 36, 37, 38, and 39 of the

   Complaint and, therefore, deny same.

16. The SHP Defendants deny the allegations contained in paragraphs 40 and 41.

17. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraphs 42, 43, 44, 45,46, 47, and

   48 of the Complaint and, therefore, deny same.

18. In response to paragraph 49 of the Complaint, the SHP Defendants incorporate by reference

   their responses to paragraphs 1-48 as set forth above.

19. To the extent that the allegations contained in paragraphs 50, 51, 52, and 53 relate to the

   SHP Defendants, the SHP Defendants deny same. To the extent that the allegations relate

   to other defendants, the SHP Defendants are without sufficient knowledge or information

   to form a belief as to the truth or falsity of the allegations contained therein and, therefore,

   deny same.
20. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraph 54 of the Complaint and,

   therefore, deny same.

21. To the extent that the allegations contained in paragraph 55 relate to the SHP Defendants,

   the SHP Defendants deny same. To the extent that the allegations relate to other defendants,

   the SHP Defendants are without sufficient knowledge or information to form a belief as to

   the truth or falsity of the allegations contained therein and, therefore, deny same.

22. The SHP Defendants are without sufficient knowledge or information to form a belief as

   to the truth or falsity of the allegations contained in paragraphs 56 and 57 of the Complaint

   and, therefore, deny same.

23. To the extent that the allegations contained in paragraphs 58, 59 and 60 relate to the SHP

   Defendants, the SHP Defendants deny same. To the extent that the allegations relate to

   other defendants, the SHP Defendants are without sufficient knowledge or information to

   form a belief as to the truth or falsity of the allegations contained therein and, therefore,

   deny same.

24. In response to paragraph 61 of the Complaint, the SHP Defendants incorporate by

   reference their responses to paragraphs 1-60 as set forth above.

25. To the extent that the allegations contained in paragraphs 62 and 63 relate to the SHP

   Defendants, the SHP Defendants deny same. To the extent that the allegations relate to

   other defendants, the SHP Defendants are without sufficient knowledge or information to

   form a belief as to the truth or falsity of the allegations contained therein and, therefore,

   deny same.
26. In response to paragraph 64 of the Complaint, the SHP Defendants incorporate by

   reference their responses to paragraphs 1-63 as if set forth above.

27. Paragraph 65 is a statement of law that requires neither admission nor denial. To the extent

   that admission or denial is required, the SHP Defendants deny same.

28. To the extent that the allegations contained in paragraphs 66 and 67 relate to the SHP

   Defendants, the SHP Defendants deny same. To the extent that the allegations relate to

   other defendants, the SHP Defendants are without sufficient knowledge or information to

   form a belief as to the truth or falsity of the allegations contained therein and, therefore,

   deny same.

29. Paragraph 68 is a statement of law that requires neither admission nor denial. To the extent

   that admission or denial is required, the SHP Defendants deny same.

30. To the extent that the allegations contained in paragraphs 69, 70, 71, 72, and 73 relate to

   the SHP Defendants, the SHP Defendants deny same. To the extent that the allegations

   relate to other defendants, the SHP Defendants are without sufficient knowledge or

   information to form a belief as to the truth or falsity of the allegations contained therein

   and, therefore, deny same.

31. In response to paragraph 74 of the Complaint, the SHP Defendants incorporate by reference

   their responses to paragraphs 1-73 as set forth above.

32. Paragraph 75 is a statement of law that requires neither admission nor denial. To the extent

   that admission or denial is required, the SHP Defendants deny.

33. To the extent that the allegations contained in paragraphs 76, 77, 78, and 79 relate to the

   SHP Defendants, the SHP Defendants deny same. To the extent that the allegations relate

   to other defendants, the SHP Defendants are without sufficient knowledge or information
       to form a belief as to the truth or falsity of the allegations contained therein and, therefore,

       deny same.

   34. The SHP Defendants further deny any and all allegations contained in the Complaint not

       hereinabove specifically admitted.

                                   AFFIRMATIVE DEFENSES

   1. The Complaint fails to state a claim upon which relief can be granted against SHP

Defendants.

   2. The Complaint may have failed to join a party or parties whose joinder is required under

Rule 19.

   3. The Complaint may be barred by the doctrine of estoppel.

   4. The Complaint may be barred by the applicable statute of limitations.

   5. The Complaint may be barred by the doctrine of waiver.

   6. The Plaintiff may have failed to exhaust administrative remedies as required by law.

   7. At all times complained of, SHP Defendants acted in good faith and in conformity with all

applicable standards, laws and regulations pertaining to its conduct and with an objectively

reasonable belief that its actions were lawful.

   8. If the Plaintiff has been damaged as alleged, which is specifically denied, such damage is

the result of the actions or omissions of Plaintiff.

   9. If the Plaintiff has been damaged as alleged, which is specifically denied, such damage is

the result of the negligence of a third party or parties over whom SHP Defendants had no authority

or control.

   10. The Complaint may be barred by the provisions of the Prison Litigation Reform Act, 42

U.S.C.A. § 1997(e), et seq.
   11. The Complaint may be barred by the doctrines of intervening and/or superseding cause.

   12. The Complaint may be barred by the doctrines of comparative and/or contributory

negligence.

   13. The Complaint may be barred by the doctrines of qualified immunity, governmental

immunity, qualified official immunity, and the immunity set forth in Chapter 65 of the Kentucky

Revised Statutes, the Claims against Local Governments Act.

   14. To the extent that the Plaintiff asserts a claim for punitive damages, such claim should be

dismissed because a jury, under Kentucky law: (1) is not provided with sufficient standards of

clarity for determining the appropriateness and amount of a punitive damages award; (2) is not

adequately instructed on the limits of punitive damages imposed by the applicable principles of

deterrence and punishment; (3) is not expressly prohibited from awarding punitive damages, or

determining the amount of a punitive damage award, in whole or in part, on the basis of invidious

discriminatory characteristics including the residence and wealth of the SHP Defendants; (4) is

permitted to award punitive damages under a vague and arbitrary standard that does not

sufficiently define the conduct or mental state that makes punitive damages permissible; and (5)

is not subject to trial court and appellate judicial review for reasonableness and furtherance of

legitimate purposes on the basis of an objective standard. For the foregoing reasons, a punitive

damage award would violate Kentucky law and SHP Defendant’s due process and equal protection

rights as guaranteed under the Fourteenth Amendment to the United States Constitution, and the

Fourth, Fifth and Sixth Amendments as incorporated into the Fourteenth Amendment, and the

Constitution of the Commonwealth of Kentucky, including, but not limited to, Sections 2, 3, 7, 10,

11, 12, 14, 17 and 26.
   15. To the extent that the Plaintiff asserts a claim for punitive damages, such claim should be

dismissed as being in violation of the United States Constitution, including but not limited to the

Fifth and Eighth Amendments, as applied to the States through the Fourteenth Amendment of the

United States Constitution.

   16. SHP Defendants plead and incorporate by reference each and every affirmative defense

provided in the Federal Rules of Civil Procedure, including but not limited to those set forth in

Rule 8, or in common law which may be appropriate or applicable upon the facts as they are

discovered in this action.

   17. SHP Defendants reserve the right to plead further herein and specifically reserves the right

to amend this answer to assert any and all other affirmative defenses which facts or further

discovery may reveal appropriate.




                                             Respectfully submitted,



                                             s/Margaret Jane Brannon
                                             Margaret Jane Brannon
                                             Robert Duncan
                                             Jackson Kelly PLLC
                                             175 East Main Street, Suite 500
                                             Lexington, Kentucky 40507
                                             (859) 255-9500
                                             mjbrannon@jacksonkelly.com
                                             Counsel for SHP Defendants
                             CERTIFICATE OF SERVICE
        I hereby certify that on October 31, 2019, a true copy of the foregoing was filed
electronically and served on all counsel of record through the CM/ECF system, and sent by the
U.S. Postal Service to the following:
 Michael Barnett                             Nolan Winkler
 Barnett Law PLLC                            107 West Irvine Street
 271 West Short Street, Suite 102            Richmond, KY 40475
 Lexington, KY 40507
 Counsel for Plaintiff                       Sid Fitch
                                             107 West Irvine Street
 John Tilley                                 Richmond, KY 40475
 125 Holmes Street
 Frankfort, KY 40601                         Tom Jones
                                             107 West Irvine Street
 James Erwin                                 Richmond, KY 40475
 Department of Corrections
 Health Services Building                    Kentucky State Reformatory
 275 East Main Street                        Anna Valentine, Warden
 Frankfort, KY 40602                         3001 West Highway 146
                                             LaGrange, KY 40032
 Madison County Detention Center
 Doug Thomas, Madison County Jailer          Aaron Smith
 107 West Irvine Street                      3001 West Highway 146
 Richmond, KY 40475                          LaGrange, KY 40032

 Kirstie Proctor                             Dr. Elton Amos, M.D.
 3001 West Highway 146                       Women’s Prisons of North Carolina
 LaGrange, KY 40032                          North Carolina Department of Public Safety
                                             1034 Bragg Street
 Janice Garth                                Raleigh, NC27610
 3001 West Highway 146
 LaGrange, KY 40032                          Jahrell Johnson
                                             3001 West Highway 146
 Sheridan Thomas                             LaGrange, KY 40032
 3001 West Highway 146
 LaGrange, KY 40032



                                          s/Margaret Jane Brannon
                                          Counsel for SHP Defendants
